978 F.2d 717
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Michael Edward SHERRELL, Defendant-Appellant.
No. 91-30335.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 22, 1992.*Decided Oct. 28, 1992.

Before SNEED, BEEZER and WIGGINS, Circuit Judges.


1
MEMORANDUM**


2
Michael E. Sherrell appeals his sentence under the Sentencing Guidelines following his guilty plea to possession with intent to distribute amphetamine and methamphetamine in violation of 21 U.S.C. § 841(a)(1).   Sherrell contends that the district court erred by refusing to grant a downward departure based on (1) the disparity between Sherrell's and his codefendant's sentence, (2) his lack of prior convictions, and (3) his extraordinary physical impairment.   We dismiss the appeal for lack of jurisdiction.


3
We have no jurisdiction to review a sentencing court's refusal to depart downward as long as the court in fact exercised its discretion.   United States v. Robinson, 958 F.2d 268, 272 (9th Cir.1992).


4
In its fact finding order filed following the sentencing hearing, the district court stated that "all of defendant's arguments [for a downward departure] were taken into consideration when the guidelines were formulated," and that the court saw "no valid reason to downward depart."   Accordingly, because the district court exercised its discretion in refusing the departure, we have no jurisdiction over Sherrell's appeal.   See id.


5
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3